

Exhibit 10.61




FOURTH AMENDMENT


FOURTH AMENDMENT, effective as of January 4, 2019 (this “Amendment”) to the
Amended and Restated Master Purchase and Sale Agreement, dated as of March 6,
2017, as amended by the First Amendment, dated as of September 14, 2017, by the
Second Amendment, dated as of November 3, 2017, by Omnibus Amendment No. 2 to
Basic Documents (Ally-Carvana Flow), dated as of January 4, 2018 and by the
Third Amendment, dated as of November 2, 2018 (the “Master Purchase and Sale
Agreement”), among CARVANA AUTO RECEIVABLES 2016-1 LLC, a Delaware limited
liability company, as Transferor (the “Transferor”), ALLY BANK, a Utah chartered
bank, as a Purchaser (in such capacity, a “Purchaser”), and ALLY FINANCIAL INC.,
a Delaware corporation, as a Purchaser (in such capacity, a “Purchaser” and,
together with Ally Bank, the “Purchasers”).


W I T N E S S E T H:


WHEREAS, the Transferors and the Purchasers are parties to the Master Purchase
and Sale Agreement pursuant to which the Purchasers have agreed to purchase
specified portfolios of receivables and related property from the Transferor;
and


WHEREAS, the parties wish to amend the Master Purchase and Sale Agreement in
certain respects;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION 1. DEFINITIONS
1.1  Defined Terms. Unless otherwise defined herein, capitalized terms used in
the above recitals and in this Amendment are defined in and shall have the
respective meanings assigned to them in (or by reference in) Appendix A to the
Master Purchase and Sale Agreement.


SECTION 2.   AMENDMENTS


2.1 Amendments to Section 2.1 (Commitments to Sell and Purchase Receivables
Pools). Section 2.1(a) and Section 2.1(b) of the Master Purchase and Sale
Agreement is hereby amended as set forth below by inserting each term thereof
which is double underlined in the place where such term appears below and
deleting the stricken text:


(a) Transferor Obligation. Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements set forth herein, the Transferor commits to sell to
the Purchasers one Receivables Pool each calendar week during the Commitment
Period, except for the calendar weeks within the period from January 4, 2019 to
February 9, 2019 November 2, 2018 to November 24, 2018, with a total Cutoff Date
AggregateOutstanding Principal Balance for all such Receivables Pools sold
during the Commitment Period, taken together, equal to the Commitment Amount and
each Receivables Pool sold to the Purchaser shall have a Cutoff Date Aggregate
Outstanding Principal Balance equal to at least 40% (adjusted downward for a
nonmaterial amount resulting from application of the Selection Procedures,
including the Freestyle Selection, at a Purchase Percentage of 40%) of the
aggregate principal balance of all receivables originated by the Seller that
meet the criteria described in the definition of “Eligible Receivable” during
the second calendar week preceding the calendar week in which the related
Closing Date shall occur related to such Receivables Pool during the Commitment
Period; provided, that the Transferor shall not be obligated to sell any
Receivables Pool if the related Second Step Receivables Purchase Price for such
Receivables Pool is less than or equal to the Cutoff Date Aggregate Outstanding
Principal Balance (collectively, the “Transferor Obligation”).


(b) Purchaser Obligation. Upon the terms and subject to the conditions set forth
in this Agreement, including Section 2.1(c) below, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Purchasers commit to purchase one Receivables Pool each calendar week during the
Commitment Period, except for the calendar weeks within the period from January
4, 2019 to February 9, 2019 November 2, 2018 to November 24, 2018, on each
Closing Date designated by the Transferor pursuant to Section 4.1(a); provided
that the sum of the Cutoff Date 



--------------------------------------------------------------------------------



Aggregate Outstanding Principal Balance for all Receivables Pools purchased
during the Commitment Period shall not exceed the Commitment Amount (the
“Purchaser Obligation”).


SECTION 3. MISCELLANEOUS
3.1 Effectiveness. This Amendment shall become effective as of the date first
written above upon the receipt of a signed counterpart to this Amendment that
has been duly executed and delivered by each of the parties hereto.


3.2 Continuing Effect of the Master Purchase and Sale Agreement. Except as
specifically amended and modified above, the Master Purchase and Sale Agreement
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Purchasers under the Master Purchase and Sale Agreement, nor constitute a
waiver of any provision of the Master Purchase and Sale Agreement.


3.3  Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Purchasers, the Servicer and their respective successors and
permitted assigns.


3.4  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. In case any provision in or
obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Amendment contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than any fee letter contemplated hereby.


3.5 GOVERNING LAW, SUBMISSION TO JURISDICTION, ETC.


(a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


(b) THE TRANSFEROR AND THE PURCHASERS HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE TRANSFEROR AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(c) THE TRANSFEROR AND THE PURCHASERS EACH HEREBY WAIVES (TO EXTENT THAT IT MAY
LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR IN CONNECTION WITH THIS AMENDMENT. INSTEAD, ANY DISPUTE RESOLVED
IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


[remainder of the page intentionally left blank]
  












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.





CARVANA AUTO RECEIVABLES 2016-1, LLC,  as Transferor By: /s/ Ernest C. Garcia
III Name: Ernest C. Garcia III Title: President ALLY BANK,  as Purchaser By: /s/
T. E. Elkins Name: T. E. Elkins Title: Senior Vice President, Direct Lending and
Clearlane ALLY FINANCIAL INC.,  as Purchaser By: /s/ J. E. Schugel  Name: J.E.
Schugel Title: Chief Risk Officer 





[SIGNATURES CONTINUE]


























[Signature page to Fourth Amendment to Amended and Restated Master Purchase and
Sale Agreement]





--------------------------------------------------------------------------------




Agreed to and Accepted by: CARVANA, LLC,  as Seller By: /s/ Ernest C. Garcia
III Name: Ernest C. Garcia III Title: President 

















































































[Signature page to Fourth Amendment to Amended and Restated Master Purchase and
Sale Agreement]





--------------------------------------------------------------------------------






Acknowledged by: BRIDGECREST CREDIT COMPANY, LLC,  as Servicer By: /s/ Daniel
Gaudreau Name: Daniel Gaudreau Title: Treasurer 















































































[Signature page to Fourth Amendment to Amended and Restated Master Purchase and
Sale Agreement]

